DETAILED REISSUE ACTION
This is a broadening reissue application of US Patent 9,556,336. Since this reissue application has an effective filing date of 20 June 2011, which is prior to 16 March 2013, this reissue examination is taking place under the pre-AIA  first to invent provisions; since this reissue application has an actual filing date of 13 January 2019, which is on or after 16 September 2012, all references to 35 USC §251 and 37 CFR §§1.172, 1.175, and 3.73 are to the current provisions.
In the event the determination of the status of the application as subject to AIA  or pre-AIA  35 USC §§102 and/or 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Any reference cited/applied in this reissue application will be listed on a PTO-892 form attached to this action. Additionally, applicant is reminded that a listing of the information cited or ‘of record’ in the parent application need not be resubmitted in this application unless applicant desires the information to be printed on a patent issuing from this reissue application, but should applicants wish to ensure that all of the references which were cited in the original patent are considered and cited in the reissue application, an information disclosure statement (IDS) in compliance with 37 CFR §§1.97 and 1.98 should be filed in the reissue application. See also MPEP §609.

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR §1.173(a)-(g), and specifically, must be relative to the patent being reissued. See MPEP §1453. All future amendments to the claims as well as the specification that do not comply with 37 CFR §1.173 may result in the issuance of a non-compliant letter prior to final rejection or an after final response, where Applicant would be informed that the amendment will not be entered due to informalities by way of an Advisory Action.

Consent of Assignee
This application is objected to under 37 CFR §1.172(a) as lacking the written consent of all assignees owning an undivided interest in the patent.
The consent of the assignee must be in compliance with 37 CFR §1.172. See MPEP §1410.02.
MPEP §1410.02 I, Written Consent, recites in part:
The consent of assignee must be signed by a party authorized to act on behalf of the assignee. For applications filed on or after September 16, 2012, the consent may be signed by the assignee or a patent practitioner of record. For applications filed before September 16, 2012, the consent must be signed by the assignee. Where the assignee is a juristic entity, the consent may be signed by a person in the organization having apparent authority to sign on behalf of the organization, or a person who makes a statement of authorization to act on behalf of the assignee. For a discussion of parties authorized to act on behalf of the assignee, see MPEP 325 (for applications filed on or after September 16, 2012).

MPEP §325 V recites, 
The submission establishing ownership must be signed by a party authorized to act on behalf of the assignee. The submission under 37 CFR 3.73(c) may be signed on behalf of the assignee in the following manner if the assignee is an organization (e.g., corporation, partnership, university, government agency, etc.):

(A) The submission may be signed by a person in the organization having apparent authority to sign on behalf of the organization. 37 CFR 3.73(d)(2). An officer (chief executive officer, president, vice-president, secretary, or treasurer) is presumed to have authority to sign on behalf of the organization. The signature of the chairman of the board of directors is acceptable, but not the signature of an individual director. Modifications of these basic titles are acceptable, such as vice-president for sales, executive vice-president, assistant treasurer, vice-chairman of the board of directors. In foreign countries, a person who holds the title "Manager" or "Director" is normally an officer and is presumed to have the authority to sign on behalf of the organization. A person having a title (administrator, general counsel) that does not clearly set forth that person as an officer of the assignee is not presumed to have authority to sign the submission on behalf of the assignee. In this situation the Office recommends that when such person is authorized to act on behalf of the assignee, the submission clearly indicate the authority (see paragraph (B), below). A power of attorney (37 CFR 1.32(b)(4)) to a patent practitioner to prosecute a patent application executed by the applicant or the assignee of the entire interest does not make that practitioner an official of an assignee or empower the practitioner to sign the submission on behalf of the assignee. 
(B) The submission may be signed by any person, if the submission sets forth that the person signing is authorized (or empowered) to act on behalf of the assignee, i.e., to sign the submission on behalf of the assignee. 37 CFR 3.73(d)(1).
(C) The submission may be signed by a patent practitioner of record. 37 CFR 3.73(d)(3). A patent practitioner will be considered "of record" where the patent practitioner was appointed in a power of attorney already of record, or where the 37 CFR 3.73(c) statement is accompanied by a power of attorney that appoints the patent practitioner who signed the statement. 
(D) The submission may be signed by a person empowered by an organizational resolution (e.g., corporate resolution, partnership resolution) to sign the submission on behalf of the assignee, if a copy of the resolution is, or was previously, submitted in the record. 
Where a submission does not comply with (A), (B), (C) or (D) above, evidence of the person’s authority to sign will be required.

The consent of the assignee, CommScope Technologies LLC, executed on 18 February 2021 by Michael Ouyang as Vice President conforms to 37 CFR §1.172(a); however, that of CommScope Connectivity Belgium, BVBA, executed by the same individual as “Special Proxyholder” does not clearly set forth that person as an officer of the assignee and is not presumed to have authority to sign the submission on behalf of the assignee. Since the submission does not comply with MPEP §325 V (A), (B), (C) or (D) above, evidence of the person’s authority to sign will be required or a proper assent of the assignee in compliance with 37 CFR §§1.172 and 3.73 is required in reply to this Office action.

Oath/Declaration
The Reissue Oath/Declaration, filed on 23 February 2021, is objected to as it is defective.
The oath/declaration is unsigned. See 37 CFR §1.175 and MPEP §1414.

Claims 1-23 are rejected under 35 USC §251 as being based upon a defective reissue declaration.
The reissue oath/declaration filed with this application is defective as detailed in (2) above.

Specification
The amendment to the specification, filed on 23 February 2021 is acknowledged. It should, however, be updated since Reissue Application 16/263324 has since issued as US Reissued Patent RE48,486. A Certificate of Correction, adding a similar statement, will be issued for RE48,486 in due time. 

Claim Numbering
Claims 1-23 are rejected under 35 USC §251 because the reissue applicant is not correcting an error in the original patent.
Original claims 1-23 have been superseded by the reissuance of claims 1-23 in US Reissued Patent RE48,486. MPEP §1451 recites, in part:
Once a claim in the patent has been reissued, it does not exist in the original patent; thus, it cannot be reissued from the original patent in another reissue application. If the same claim of the patent, e.g., patent claim 1 is presented for examination in more than one of the reissue applications, in different amended versions, the following rejections should be made in the reissue applications with that patent claim:
A rejection under 35 U.S.C. 251, in that the reissue application is not correcting an error in the original patent, because original claim 1 would be superseded by the reissuance of claim 1 in the other reissue application.
A rejection under 35 U.S.C. 112, in that claim 1 is indefinite because the invention of claim 1 is not particularly pointed out and distinctly claimed. Claim 1 presents one coverage in divisional reissue application X and another in the present reissue application. This is inconsistent.

See also (5) below.

Claim Rejections - 35 USC §112
The following is a quotation of pre-AIA  35 USC §112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-23 are rejected under pre-AIA  35 USC §112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The invention of claims 1-23 is not particularly pointed out and distinctly claimed because the scope of claims 1-23 in the present application is different from the scope of claims 1-23 in US Reissued Patent RE48,486, which is a reissue of US Patent 9,556,336. Claims 1-23, which have issued in US Reissued Patent RE48,486, should be cancelled in the present application. See MPEP §1451 and (4) above.

Original Patent
The following is a quotation of the first paragraph of 35 USC §251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

MPEP §1412.01 states that the reissue claims must be for the same invention as that disclosed as being the invention of the original patent. MPEP §1412.01 further provides guidelines for determining whether the reissue claims are “for the invention disclosed in the original patent” as (emphasis added):
(A) the claims presented in the reissue application are described in the original patent specification and enabled by the original patent specification such that 35 U.S.C. 112, first paragraph is satisfied; 
(B) nothing in the original patent specification indicates an intent not to claim the subject matter of the claims presented in the reissue application; and 
(C) the newly claimed invention is clearly and unequivocally disclosed in the specification as a separate invention with the claimed combination of features.

Claims 1-23 are rejected under 35 USC §251 for not complying with the “original patent” clause.
Claims 1-23 of this reissue application, specifically amended patented independent claims 1, 14, and 15, do not meet the “original patent” clause because the newly claimed invention is not clearly and unequivocally disclosed in the original patent disclosure as a separate invention.
A careful analysis of the disclosure of US Patent 9,556,336 reveals that the original invention was directed to a dry silicone gel (Title, Abstract), and the properties claimed are shown to be those of dry silicone gels (Figures 1, 3, 2:66-3:38, 3:58-4:62, 16:25-41). Further, the examples all produce dry silicone gels having the claimed properties (Examples 1-6—17:20-19:30). Still further, the only mention of thermoset gels is in the Background section at 2:24-40, where the dry silicone gels of the original patent claims are shown to be a species of thermoset silicone gels, which may comprise both dry and non-dry gels, and are not clearly and unequivocally disclosed in the original patent disclosure as a separate invention:
In contrast to oil-containing thermoplastic gels, dry silicone thermoset gels contain relatively low, or do not contain at all, amounts of diluent fluids such as unreactive silicone oil or mineral oil. A dry silicone gel, instead of being a thermoplastic gel, is a thermoset gel. Thermoset gels can be produced by chemical crosslinking. Examples of thermoset gels are silicone dry gels and polyurethane gels. A dry silicone gel makes no use of an extra solvent or diluent fluid but can still be categorized under the term “gel” because of the similarity in physical properties and behavior, or because of its viscoelastic properties. Dry silicone gels are however used more rarely than free oil-containing gels for a number of reasons. For example, dry silicone gels are rare because they are more expensive and difficult to process than certain other types of gels. Accordingly, there exists an unmet need for an improved dry silicone gel and an improved method of preparing a dry silicone gel.

The Federal Circuit, in Forum US, Inc. v. Flow Valve, LLC, Appeal 2018-1765, slip op. 8-9, 2019 WL 2494728 (Fed. Cir. June 17, 2019), stated (emphasis added):
Thus, for broadening reissue claims, the specification of the original patent must do more than merely suggest or indicate the invention recited in reissue claims; “[i]t must appear from the face of the instrument that what is covered by the reissue was intended to have been covered and secured by the original.” Indus. Chems., 315 U.S. at 676 . . . (emphasis added). Stated differently, the original patent “must clearly and unequivocally disclose the newly claimed invention as a separate invention.” Antares, 111 F.3d at 1362. We apply the standard set forth in Industrial Chemicals and Antares to this case and hold that the reissue claims are invalid.

Therefore, amended independent claims 1, 14, and 15, and their dependent claims do not satisfy the “original patent” requirement since the original patent does not does not “clearly and unequivocally disclose the newly claimed invention as separate.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F3d 1428, 46 USPQ2d 1226 (Fed Cir 1998); In re Goodman, 11 F3d 1046, 29 USPQ2d 2010 (Fed Cir 1993); In re Longi, 759 F2d 887, 225 USPQ 645 (Fed Cir 1985); In re Van Ornum, 686 F2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of US Reissued Patent RE48,486 (the reference patent).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-23 of the reference patent anticipate the instant claims but differ in scope from the instant claims  only in that (a) the instant claims require a “thermoset silicone gel”, while the claims of the reference patent require a “dry silicone gel”, and (b) the instant independent claims require that the silicone gel exhibits less than 10% oil bleed out after being under compression of 1.2 atm for 200 hours at 60°C.
Regarding (a), as discussed above, the disclosure asserts that a “dry silicone gel, instead of being a thermoplastic gel, is a thermoset gel” (2:24-40), thus making them anticipatory.
Regarding (b), claim 8 of the reference patent requires the silicone gel to have one or more properties, including less having than 10% oil bleed out after being under compression of 1.2 atm for 60 days at 60°C. It stands to reason that if 1.2 atm pressure at 60°C results in less than 10% bleed-out after 60 days, it would also result in less than 10% bleed-out after 200 hours.
The instant claims correspond to the claims of the reference patent as follows:
Instant Claim
Refence Claim(s)
Instant Claim
Reference Claim(s)
1
1, 8c
13
13
2
2
14
14, 8c
3
3
15
15, 8c
4
4
16
16
5
5
17
17
6
6
18
18
7
7
19
19
8
8
20
20
9
9
21
21
10
10
22
22
11
11
23
23
12
12




Subject Matter Free of the Prior Art
Claims 1-23 are free of the prior art.
US Patent 6,355,724 (LeGrow) is the closest prior art made of record. LeGrow discloses a silicone gel comprising a vinyl terminated polydimethylsiloxane and a hydride terminated polydimethylsiloxane, but requires a hydride functional crosslinker containing only two Si-H groups, and does not teach or suggest, regarding independent claims 1 and 15, a crosslinker with three or four Si-H groups—or, regarding independent claim 14, the crosslinker being the species tetrakis(dimethylsiloxy)silane, methyltris(dimethylsiloxy)silane, or their combination—as required by the claims. 

Conclusion
Applicant is reminded of the continuing obligation under 37 CFR §1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which US Patent 9,556,336 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR §1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§1404, 1442.01 and 1442.04.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Kugel whose telephone number is (571)272-1460. The examiner works a flexible schedule, but can normally be reached on Monday - Thursday 0700 to 1700 and alternating Friday mornings, Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Speer, can be reached at (313) 446-4825. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Timothy J. Kugel/
Patent Reexamination Specialist, CRU 3991

Conferees:
/Alan Diamond/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991